PROSPECTUS SUPPLEMENT Filed pursuant to Rule 424 (b)(2) (To Prospectus Dated May 6, 2009) Registration No. 333-158162 Up to 7,000,000 Shares Common Shares On December 5, 2008, we entered into an ATM Equity OfferingSM Sales Agreement, as amended on May 5, 2009, or the Sales Agreement, with Merrill Lynch, Pierce, Fenner & Smith Incorporated, or Merrill Lynch, relating to up to 7,000,000 of our common shares, par value $1.00 per share, offered by this prospectus supplement and the accompanying prospectus. In accordance with the terms of the Sales Agreement, we may offer and sell our common shares at any time and from time to time through Merrill Lynch as our sales agent. Sales of the common shares, if any, will be made by means of ordinary brokers' transactions on the New York Stock Exchange, or the NYSE, or otherwise at market prices prevailing at the time of the sale, at prices related to the prevailing market prices, or at negotiated prices. Our common shares are listed on the NYSE under the symbol "SFL." The last reported sale price of our common shares on the NYSE on May 7, 2009 was $11.27 per share. Investing in our common shares involves risks. For an in-depth discussion of these risks, please refer to the section entitled "Risk Factors" beginning on page S-1 of this prospectus supplement. Neither the Securities and Exchange Commission, or the SEC, nor any state securities commission has approved or disapproved of the common shares or determined that this prospectus supplement or the attached prospectus is accurate or complete.
